Citation Nr: 1135377	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-34 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1. Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979 and from October 1981 to February 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  By way of the February 2009 decision the RO granted the Veteran service connection and an initial 10 percent disability rating for PTSD, effective from September 19, 2001. 

By the way of history, in a December 2002 rating decision the RO denied entitlement to service connection for PTSD.  The Veteran appealed and in April 2006 the Board remanded the issue for further development.  The February 2009 rating decision now on appeal granted service connection for PTSD, and the Veteran filed a Notice of Disagreement as to the initial 10 percent disability rating. 

In February 2010 the Veteran testified before the undersigned Acting Veterans Law Judge by videoconference. 

At an August 2007 VA psychiatric examination it was noted that the Veteran was homeless and had virtually no gainful employment since discharge from active service, and that his psychiatric symptoms were due to service-connected PTSD.  A Global Assessment of Functioning of 48 was assigned.  As a result, the matter of entitlement to a TDIU is raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher disability rating when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU is raised by the record because competent medical evidence of record indicates that the Veteran is unemployable due to PTSD.  The Board finds that the claim for a TDIU is to be adjudicated as part and parcel of his current claim for a higher initial rating for PTSD, his only service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Consequently, the issue of entitlement to a TDIU has been included as an issue on appeal on the title page of this remand.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in August 2007.  Since the Veteran's August 2007 VA examination he has submitted additional pertinent VA and private treatment records that tend to support his contention of an increase in his disability.   When a Veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); VAOPGCPREC 11-95.  Therefore, the Board finds that the Veteran must be scheduled for a new VA examination to determine the current nature and severity of his PTSD.
 
Prior to the VA examination, attempts must be made to obtain any outstanding records of pertinent medical treatment.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of relevant VA treatment records and must associate them with the claims file prior to final adjudication).



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO must seek to assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received must be associated with the claims file.  

(a) The records sought must include all relevant records of VA treatment from August 2007 forward.

(b) If any records sought are not obtained, the RO must notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

(c) With respect to private medical evidence, the Veteran must be informed that he may alternatively obtain the records on his own and submit them to VA.

2.  The Veteran must be scheduled for a VA examination to determine the current nature and severity of his PTSD and any associated psychiatric disability.  

The following considerations will govern the examination:

(a) The claims file must be made available to the examiner, and the examiner must include in the examination report discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies must be accomplished and all clinical findings must be reported in detail.  

(b) If the examiner finds a medical basis to support or doubt the history or complaints provided by the Veteran, the examiner must so state, with a fully reasoned explanation.

(c) The examiner must provide a diagnosis for each psychiatric disability found upon examination.

(d) The examiner must discuss the current nature and severity of the Veteran's PTSD and any associated psychiatric disability that is caused or aggravated by PTSD; this must include any effects on the Veteran's employment.  

(e) If any current psychiatric disorder can be dissociated from the Veteran's service-connected PTSD without resort to pure speculation, the examiner must so state, with a fully reasoned explanation for any such finding.  Such disability must be neither caused nor aggravated by the Veteran's service-connected PTSD.

(f) The examiner must provide a Global Assessment of Functioning (GAF) score based on the severity of the Veteran's PTSD and any associated psychiatric disability that is caused or aggravated by PTSD, with a fully reasoned explanation for the GAF score assigned.

(g) The examiner must discuss the impact of the Veteran's service-connected psychiatric disability on his social and occupational functioning.

(h) The examiner must discuss the impact of the Veteran's service-connected psychiatric disability on his activities of daily living (ADLs) and his ordinary activities of daily life.

(i) The examiner must provide an opinion as to whether the Veteran's service-connected psychiatric disability and any psychiatric disability caused or aggravated by his service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.

(j) The examiner must provide an opinion as to whether the veteran's psychiatric disability has improved, remained generally at the same level of severity, or worsened since September 19, 2001, and a fully reasoned explanation for his finding.

(k) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3.  The RO must review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO must then readjudicate the matter on appeal.  

Readjudication of the matter on appeal must include the issue of entitlement to a TDIU as well as entitlement to an initial rating in excess of 10 percent for PTSD.

If any benefit sought remains denied, the RO must issue an appropriate SSOC (Supplemental Statement of the Case) that includes consideration of the claim for a TDIU as well as entitlement to an initial rating in excess of 10 percent for PTSD and provide the Veteran the requisite time period to respond.  

The case must then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

